0/21 8:14 to 6:442Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 9/27/21 has been entered.  Claims 1, 2, and 4-18 are pending.

Rejections

1.     The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



2.      Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

A.     The instant claim 2 depends from claim 1.  Claim 1 requires the silyl ester to be tris(silyl)phosphate.  Claim 2 requires it to be a silyl phosphate which broadens claim 1.  The broadening of claim 1 is a failure to further limit the subject matter of the claim upon which it depends and a failure to include all the limitations of the claim upon which it depends.  Broadening is not further limiting which violates the statute.  Not requiring the silyl ester (B) to be a tris(silyl)phosphate does not include all of the limitations of the claim from which claim 2 depends.
Even if claim 2 is interpreted as requiring the silyl phosphate therein to be tris(silyl)phosphate because of the dependence of claim 2 on claim 1, claim 2 does not further limit claim 1 when interpreted this way.  Claim 2 therefore fails to further limit the subject matter of the claim upon which it depends.  The only reasonable interpretations of claim 2 violate the above cited statute for the reasons stated above.

  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

3.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.     Claims 1, 2, 4, 5, and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-026962 Yoshida et al., the machine English translation thereof provided being referenced below, in view of WO 2005/089085 Rosen et al., US Pat. No. 5011881 Fujii et al., and US Pat. Application Publication No. 2013/0303720 Krause.

Regarding claims 1, 2, 4-5 and 7-15:

Yoshida discloses solutions of polyisocyanate prepolymer containing solvent, isocyanate group terminated prepolymer, and a silylated phosphate ester or silylated phophite ester.  See Yoshida, claim 1 and paragraph [0005].  The tris(silyl) phosphates of Yoshida, paragraphs [0019]-[0020], particularly the tris(trimethylsilyl)phosphate, tris(triethylsilyl)phosphate, tris(tributylsilyl)phosphate, and tris(triphenylsilyl)phosphate, fall within the scope of the instantly claimed silyl esters, including those of the instant claims 1 and 2.  Yoshida, paragraph [0004] discloses the silyl phosphate esters and silyl phosphite esters of Yoshida as improving storage stability and adhesion.  Yoshida, paragraph [0039] discloses the silyl phosphate esters and silyl phosphite esters of Yoshida as giving polyisocyanate solutions with little decrease in solvent dilution and little coloration even at high temperature storage.  The last sentence of Yoshida, paragraph [0039] shows these properties to be due to the presence of the silyl phosphate esters and silyl phosphite esters of Yoshida.
Yoshida, paragraph [0029] discloses using anti-aging agents, thermal stabilization agents, and anti-oxidants in the compositions of Yoshida.
          Yoshida discloses using aliphatic or alicyclic isocyanate monomers at Yoshida, paragraphs [0010] and [0033], noting that the HDI is an aliphatic monomeric diisocyanate.  See Yoshida, paragraph [0010] for the definition of HDI as being hexamethylene diisocyanate.  The exemplified HDI falls within the scope of the instant claims 5 and 16.

          It is noted that the monomeric isocyanates of Yoshida, paragraphs [0038] and [0039] include aromatic polyisocyanates.  Aromatic polyisocyanates discolor more easily than aliphatic or alicyclic polyisocyanates as shown by Fujii, column 4, line 33 to column 5, line 3, particularly noting column 5, lines 1-3.  Note also that Fujii discloses the use of aliphatic and cycloaliphatic diisocyanates and does not teach that they give discoloration.
          The amounts of isocyanate monomer and polyol of Yoshida, paragraphs [0032] and [0033] and paragraph [0036], Table 1 of the Japanese document necessitate isocyanate contents within the broad range of the instantly claimed NCO contents.  See MPEP 2112.  Note that the upper NCO contents of the solutions of Yoshida, paragraph [0024] necessitate that the polyisocyanate has NCO contents within the scope of the instantly claimed isocyanate contents.
          The instant claims encompass the monomeric isocyanate being reacted with polyols to give urethane groups according to the instant specification, page 6, lines 1-5, particularly noting that “and/or” of line 1 includes polyisocyanates including only urethane groups.
     Yoshida, paragraph [0015] discloses catalyzing the urethane reaction with metal catalysts.  Yoshida, paragraph [0018] discloses the catalysts as being dibutyltin dilaurate and other Lewis-acidic organic metal compounds capable of catalyzing the reaction of isocyanate groups with isocyanate reactive groups of the instant claims, including the instant claim 8.  These catalysts of Yoshida will necessarily remain in the composition and will catalyze the NCO/active hydrogen group reactions of the final compositions as well.  Yoshida does not disclosed removing their catalysts.

     Yoshida discloses using their silyl phosphate esters and silyl phosphite esters in preferred amounts of 0.0001 to 1 mass % at paragraph [0021].  The lower portion of this range reads on amounts of 100 ppm to 300 ppm.  These amounts of Yoshida fall within the scope of the instant claims 1, 4, and 12.

     The amounts of polyisocyanate to solvent of Yoshida, paragraph [0024] falls within the scope of the instant claim 9.  The solvents of Yoshida, paragraph [0023] fall within the scope of the instant claim 10. 

     Rosen discloses adding hindered phenols to polyisocyanates to improve their color stability.  See Rosen, the title, the abstract, and page 3, lines 5-13.  The hindered phenols of Rosen, page 3, lines 10-13 fall within the scope of the instantly claimed component (C), including that of the instant claim 7.


     Yoshida does not disclose the instantly claimed component (C) and does not exemplify the instantly claimed amounts of the instantly claimed silyl phosphates or silyl phosphonates.

     It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to use the instantly claimed component (C) in the compositions of Yoshida discussed above because Yoshida discloses adding anti-aging agents, thermal stabilization agents, and anti-oxidants in the compositions of Yoshida at paragraph [0029], Rosen, (the entire document, including page 5, lines 31-32), discloses adding sterically hindered phenols, including those of the instant claims 7, 17, and 18, to polyisocyanates in order to stabilize the polyisocyanates against color change (Rosen, page 3, lines 5-13), the combined mechanisms of stabilizing polyisocyanates from color changing of the silyl phosphates or silyl phosphonates of Yoshida and the hindered phenols of Rosen would have been expected in the polyisocyanate composition of Yoshida containing both color stabilizers and Krause, paragraph [0038] teaches alkoxysilanes to be water scavengers in NCO reactions such that it is expected that the tris(trialkoxysilyl)phosphates of Yoshida would be able to consume 9 molecules of water per molecule of tris(trialkoxysilyl)phosphate.  The increase in amount of color stabilizer from using both stabilizers would have been expected to increase the color stabilization.  Krause, paragraphs [0002], noting the discussions of the water reactions, [0030] and [0038], noting the alkoxysilane water scavengers, teaches that alkoxysilanes are water scavengers for the NCO reaction.  Each of the 9 alkoxysilane groups on the tris(trialkoxysilyl)phosphates of Yoshida is expected to be able to consume one molecule of water.

It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to use the instantly claimed component (F), including that of the instant claim 11, in the above discussed polyisocyanate compositions of Yoshida because Yoshida discloses adding anti-aging agents, thermal stabilization agents, and anti-oxidants in the compositions of Yoshida at paragraph [0029], Rosen discloses adding sterically hindered phenols, including those of the instant claim 7, combined with organophosphite antioxidants, which fall within the scope of the instant claim 11, to polyisocyanates in order to stabilize the polyisocyanates against color change (Rosen, page 3, lines 5-13), and the combined mechanisms of stabilizing polyisocyanates from color changing of the silyl phosphates or silyl phosphonates of Yoshida and the hindered phenols and organophosphites of Rosen would have been expected in the polyisocyanate composition of Yoshida containing all three color stabilizers.  Additionally, the increase in amount of color stabilizer from using all three stabilizers would have been expected to increase the color stabilization.  


Mixing the above discussed components gives the method of the instant claim 12.
Yoshida discloses combining the above discussed polyisocyanate solution with binder containing isocyanate reactive compounds of Yoshida, paragraph [0026] to give a paint or coating which cures by reaction of the polyisocyanate and binder containing isocyanate reactive compounds, which falls within the scope of the instant claims 13 and 14.  These paints of Yoshida contain the instantly claimed ingredients and can therefore necessarily be used in the future intended uses of the method of the instant claim 15 which only requires employing the instantly claimed polyisocyanate composition of claim 1 as curing agent in coating materials.  The recitations following “as curing agent” are future intended uses which do not further define the method over the combining of polyisocyanate with polyisocyanate reactive binders of Yoshida, paragraph [0026].

5.     Claim 6 is allowable over the prior art considered.
The prior art considered does not disclose the invention of the instant claim 6 and does not provide proper rationale to use the catalysts of the instant claims 6 with the compositions of the closest prior art and expect the properties obtained from the instantly claimed inventions.

Response to Applicant’s Arguments

6.      The following response is in reply to the applicant’s arguments regarding the rejection of paragraph 4 above:

In their response of 
The applicant argues “The instant application as originally filed demonstrates that this particular combination produces unexpected results. As can be seen from the examples and comparative examples, the stability of an isocyanate composition against moisture can be further increased if 0.2 -300 ppm TMSP in combination with sterically hindered phenols are specifically present as additives. If the amount is under- or exceeded, a more pronounced color change, or precipitation formation, can be observed. A synergistic effect between TMSP and phenol is clearly visible, as the combination of hindered phenol (C) and silyl ester (B) lead to a stronger stabilization than the respective individual components, compared to a reference sample without any color stabilizing additive (see series 5).  The underlying problem is therefore seen in the provision of a storage-stable polyisocyanate composition that shows improved color stability. In Yoshida, the exemplary amounts of silyl ester used are significantly higher; as shown in the examples of the instant application application (examples V45, V48, V33) , the stabilizing effect in this amount range decreases due to precipitation formation.”  The examiner sees no probative showing of any unexpected result stemming from any difference between the instantly claimed inventions and the cited prior art which is demonstrated in a manner commensurate in scope with the instant claims and which compares to the closest prior art.  See MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012].  The examples of the instant specification use only a limited number of the instantly claimed silyl esters and sterically hindered phenols and amounts thereof.  There is no showing of unexpected results stemming from the use of other silyl esters and sterically hindered phenols and amounts thereof which are encompassed by the instant claims and encompassed by Yoshida.  It is also noted that different polyisocyanates discolor differently.  It is not seen that the applicant has shown any unexpected result for all of the polyisocyanates encompassed by the instant claims.
The applicant argues “Thus, it is not known from Yoshida that the storage stability can be increased if the silyl ester is specifically used in a demanding amount of 0.2-300 ppm.”  As noted in the above rejection, Yoshida discloses using their silyl phosphates in amounts as low as 100 ppm and amounts above that including 100 ppm to 300 ppm in the broad range of Yoshida noted in the above rejection.  Yoshida is not limited to its examples and is valid for all that it teaches.  
The applicant argues “Rosen does not describe silyl ester at all. Therefore, Rosen is also silent about the demanding amount of 0.2-300 ppm. In particular, Rosen does not provide any indication that the color stability of a storage-stable NCO composition can be further increased if a sterically hindered phenol is present in addition to the silyl ester, since Rosen does not describe silyl ester.”  Rosen is not cited for silyl ester and its amounts.  Yoshida clearly teaches the use of silyl ester and amounts thereof including 100 ppm and above.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues “Based on Yoshida, the skilled person does not receive any indication, even taking into account Rosen, to specifically use 0.2-300 ppm of a silyl ester as an additive in combination with a sterically hindered phenol, let alone to increase the color stability in this way. Further, as demonstrated in the specification as originally filed, this combination resulted in a surprising synergistic effect. For at least these reasons, withdrawal of the rejection is respectfully requested.”  The rejection is not based on Yoshida alone.  Arguments to Yoshida alone do not address the above rejection.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is clear from Yoshida’s full disclosure, as cited in the above rejection, that Yoshida includes using a broad range of silyl esters including 100 ppm to 300 ppm thereof.  Yoshida discloses using their silyl phosphate esters and silyl phosphite esters in preferred amounts of 0.0001 to 1 mass % at paragraph [0021].  The lower portion of this range reads on amounts of 100 ppm to 300 ppm.  These amounts of Yoshida fall within the scope of the instant claims 1, 4, and 12.  Yoshida, paragraph [0039] discloses the silyl phosphate esters and silyl phosphite esters of Yoshida as giving polyisocyanate solutions with little decrease in solvent dilution and little coloration even at high temperature storage.  The last sentence of Yoshida, paragraph [0039] shows these properties to be due to the presence of the silyl phosphate esters and silyl phosphite esters of Yoshida.
  It is clear that Yoshida includes using antioxidants in their compositions.  Yoshida discloses adding anti-aging agents, thermal stabilization agents, and anti-oxidants in the compositions of Yoshida at paragraph [0029].  Hindered phenols encompass antioxidants.  See the abstract of Rosen.  Rosen discloses adding hindered phenols to polyisocyanates to improve their color stability.  See Rosen, the title, the abstract, and page 3, lines 5-13.  The hindered phenols of Rosen, page 3, lines 10-13 fall within the scope of the instantly claimed component (C), including that of the instant claim 7.  Therefore, the combination of silyl esters and sterically hindered phenols would have been expected to give protection against discoloration because this is taught in each of Yoshida and Rosen and would have been expected of the combination of silyl ester and sterically hindered phenol which is encompassed by Yoshida.


In their response of 5/6/22:
The applicant argues “As an initial matter, claim 1 is amended to require a tris(silyl) phosphate. The instant application as originally filed demonstrates that this particular combination produces unexpected results. As can be seen from the examples and comparative examples, the stability of an isocyanate composition against moisture can be further increased if 0.2 -300 ppm TMSP in combination with sterically hindered phenols are specifically present as additives. If the amount is under- or exceeded, a more pronounced color change, or precipitation formation, can be observed. A synergistic effect between TMSP and phenol is clearly visible, as the combination of hindered phenol (C) and silyl ester (B) lead to a stronger stabilization than the respective individual components, compared to a reference sample without any color stabilizing additive (see series 5). This effect would be expected so long as a tris(silyl) phosphate is utilized, and therefore this demonstrates unexpected results.”  The applicant alleges unexpected results.  By their definition, “unexpected results” are not predictable.  It is therefore not seen how unexpected results from the very specific combinations of ingredients and amounts of the examples of the instant specification necessarily predict that the same unexpected results are present in other compositions encompassed by the instant claims which contain different ingredients and amounts thereof including the different tris(silyl)phosphates described by Yoshida.  It is further not seen that it is predictable that all of the various sterically hindered phenols of the instant claims would give the exemplified results with all of the encompassed tris(silyl)phosphates in all of the amounts of these ingredients encompassed by the instant claims.  The applicant’s arguments are attorney argument and are therefore not persuasive in this regard.  See MPEP 2145, particularly “I.    ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS NECESSARY
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.”
See also 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012].
The applicant argues “The underlying problem is therefore seen in the provision of a storage-stable polyisocyanate composition that shows improved color stability. In Yoshida, the exemplary amounts of silyl ester used are significantly higher; as shown in the examples of the instant application application (examples V45, V48, V33), the stabilizing effect in this amount range decreases due to precipitation formation. Thus, it is not known from Yoshida that the storage stability can be increased if the silyl ester is specifically used in a demanding amount of 0.2-300 ppm.”  Yoshida, paragraphs [0020] and [0021] discloses the use of tris(silyl)phosphates in the instantly claimed amounts thereof.  As stated in the above rejection, it would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to use the instantly claimed component (C) in the compositions of Yoshida discussed above because Yoshida discloses adding anti-aging agents, thermal stabilization agents, and anti-oxidants in the compositions of Yoshida at paragraph [0029], Rosen discloses adding sterically hindered phenols, including those of the instant claim 7, to polyisocyanates in order to stabilize the polyisocyanates against color change (Rosen, page 3, lines 5-13), and the combined mechanisms of stabilizing polyisocyanates from color changing of the silyl phosphates or silyl phosphonates of Yoshida and the hindered phenols of Rosen would have been expected in the polyisocyanate composition of Yoshida containing both color stabilizers.  Additionally, the increase in amount of color stabilizer from using both stabilizers would have been expected to increase the color stabilization.
The applicant argues “Rosen does not describe silyl ester at all. Therefore, Rosen is also silent about the demanding amount of 0.2-300 ppm. In particular, Rosen does not provide any indication that the color stability of a storage-stable NCO composition can be further increased if a sterically hindered phenol is present in addition to the silyl ester, since Rosen does not describe silyl ester.”  Yoshida discloses this ingredient.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues “Based on Yoshida, the skilled person does not receive any indication, even taking into account Rosen, to specifically use 0.2-300 ppm of a silyl ester as an additive in combination with a sterically hindered phenol, let alone to increase the color stability in this way. Further, as demonstrated in the specification as originally filed, this combination resulted in a surprising synergistic effect. For at least these reasons, withdrawal of the rejection is respectfully requested.”  Yoshida does encompass the instantly claimed amounts of tris(silyl)phosphate, as discussed in the above rejection.  See Yoshida, paragraph [0021].  Adding sterically hindered phenol to compositions containing the lower amounts of tris(silyl)phosphate would have been expected to increase 
The applicant alleges unexpected results.  By their definition, “unexpected results” are not predictable.  It is therefore not seen how unexpected results from the very specific combinations of ingredients and amounts of the examples of the instant specification necessarily predict that the same unexpected results are present in other compositions encompassed by the instant claims which contain different ingredients and amounts thereof including the different tris(silyl)phosphates described by Yoshida.  It is further not seen that it is predictable that all of the various sterically hindered phenols of the instant claims would give the exemplified results with all of the encompassed tris(silyl)phosphates in all of the amounts of these ingredients encompassed by the instant claims.  The applicant’s arguments are attorney argument and are therefore not persuasive in this regard.  See MPEP 2145, particularly “I.    ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS NECESSARY
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.”
See also 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012].  The examiner cannot determine whether or not the compositions of the instant claims which are other than those of the examples of the instant specification give the same properties as achieved by the examples of the instant specification.  The applicant provides not probative evidence that the compositions of the instant claims which are other than those of the examples of the instant specification give the same properties as achieved by the examples of the instant specification.  See MPEP 2145, particularly the above cited portion thereof.
The applicant argues “It is understood that the Examiner asserted the data relied upon in the previous response was not commensurate with the scope of the claims. Taking into account the amendment made to claim 1 herein, Applicants strongly disagree. The effect demonstrated utilizing TMSP in the examples would be expected with a tris(silyl) phosphate as required by now pending claim 1. Further, added claims come closer to the specific examples presented in the specification. It is respectfully submitted that these claims are in condition for allowance.”  The applicant alleges unexpected results.  By their definition, “unexpected results” are not predictable.  It is therefore not seen how unexpected results from the very specific combinations of ingredients and amounts of the examples of the instant specification necessarily predict that the same unexpected results are present in other compositions encompassed by the instant claims which contain different ingredients and amounts thereof including the different tris(silyl)phosphates described by Yoshida.  It is further not seen that it is predictable that all of the various sterically hindered phenols of the instant claims would give the exemplified results with all of the encompassed tris(silyl)phosphates in all of the amounts of these ingredients encompassed by the instant claims.  The applicant’s arguments are attorney argument and are therefore not persuasive in this regard.  See MPEP 2145, particularly “I.    ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS NECESSARY
Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.”
See also 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012].

Yoshida, paragraph [0004] discloses the silyl phosphate esters and silyl phosphite esters of Yoshida as improving storage stability and adhesion.  Yoshida, paragraph [0039] discloses the silyl phosphate esters and silyl phosphite esters of Yoshida as giving polyisocyanate solutions with little decrease in solvent dilution and little coloration even at high temperature storage.  The last sentence of Yoshida, paragraph [0039] shows these properties to be due to the presence of the silyl phosphate esters and silyl phosphite esters of Yoshida.  The polyisocyanate compositions would have been expected to remain more stable and to have less discoloration with additional sterically hindered phenol.  The examiner sees no proper comparison with the inventions of Yoshida in the above argued examples of the instant specification.
Yoshida, paragraph [0029] discloses using anti-aging agents, thermal stabilization agents, and anti-oxidants in the compositions of Yoshida.
It is noted that the monomeric isocyanates of Yoshida, paragraphs [0038] and [0039] include aromatic polyisocyanates.  Aromatic polyisocyanates discolor more easily than aliphatic or alicyclic polyisocyanates as shown by Fujii, column 4, line 33 to column 5, line 3, particularly noting column 5, lines 1-3.  Note also that Fujii discloses the use of aliphatic and cycloaliphatic diisocyanates and does not teach that they give discoloration.
     It would have been obvious to one of ordinary skill in the art prior to the instantly claimed inventions to use the instantly claimed component (C) in the compositions of Yoshida discussed above because Yoshida discloses adding anti-aging agents, thermal stabilization agents, and anti-oxidants in the compositions of Yoshida at paragraph [0029], Rosen discloses adding sterically hindered phenols, including those of the instant claim 7, to polyisocyanates in order to stabilize the polyisocyanates against color change (Rosen, page 3, lines 5-13), and the combined mechanisms of stabilizing polyisocyanates from color changing of the silyl phosphates or silyl phosphonates of Yoshida and the hindered phenols of Rosen would have been expected in the polyisocyanate composition of Yoshida containing both color stabilizers.  Additionally, the increase in amount of color stabilizer from using both stabilizers would have been expected to increase the color stabilization.  
Using the lower amounts of the tris(silyl)phosphates of Yoshida which fall within the scope of the instantly claimed amounts thereof with the sterically hindered phenols, the lower discoloring aliphatic or cycloaliphatic diisocyanates of Yoshida, per the teachings of Fujii discussed in the above rejection, and the sterically hindered phenols of Rosen would have been expected to reduce discoloration of the compositions of Yoshida.
Yoshida actually uses tris-(silyl)phosphates in their examples.  There is no showing of any unexpected result compared to these examples of Yoshida.  The silyl compounds are expected to react with water and consume it before it can react with NCO.  Krause teaches these compounds of Yoshida to be water scavengers.  They would have therefore expected to improve moisture resistance of the polyisocyanates of Yoshida thereby eliminating consumption of NCO groups by premature reaction with moisture or liquid water.

The examiner sees no probative showing of any unexpected result stemming from any difference between the instantly claimed inventions and the cited prior art which is demonstrated in a manner commensurate in scope with the instant claims and which compares to the closest prior art.  The proper comparison is with the teachings of Yoshida which are discussed in the above rejection.

The applicant’s arguments have been fully considered but are not persuasive for the reasons stated above, the reasons stated in the above rejection, and for the full teachings of the cited prior art as they would have been understood by the ordinary skilled artisan prior to the instantly claimed invention.  The above rejection is therefore maintained.

7.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at telephone number (571)272-1121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/Primary Examiner, Art Unit 1762